Case 19-50877-BLS Doc 1st Filed 11/20/19 Page1of4

EXHIBIT A
Case 19-50877-BLS Doc1-1 Filed 11/20/19 Page 2of4

Ocbtor

 

 

 

 

Woodbridge Mortgage Investment Fund 3, LLC
Woodbridge Mortgage Investment Fund 3, LLC

Exhibit A
50 Day Cisbursemants
Bankruptcy Case No. 17-1250
Bank Chack Gear
Date Bate Ck. No. Name Memo
1894942992 08/02/17 1/10/17 60316 TROY & LAVENIAHASKETT MTG3 SR WALDEN, CA - [NT AUG 3 DAYS s 13.28
1894942992 08/02/17 11/10/17 6081S TROY & LAVENIA HASKETT M1G3 SR WALDEN, CA - RETURN 31,861.71

$ 31,874.99
_—_—_—_—_
Case 19-50877-BLS Doc1-1 Filed 11/20/19 Page 3of4

EXHIBIT B
Case 19-50877-BLS Doc1-1 Filed 11/20/19 Page 4of4

Exhibit B

Net Winner Clsbursements
Bankruptcy Case No. 17-12560

 

Bank Check Clear
Debtor Account Date Date Ck. No, Name_ Memo Armount
Woodbridge Mortgage tavestment Fund 3, LLC 1894992992 07/25/16 09/09/16 431363) 0 TROY & LAVENIA HASKETT MTG3 SR WALDEN, CA - (NT JUL 22 DAYS $ 53.10
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 08/22/16 09/02/16 42987) TROV & LAVERNIA HASKETT MTG3 SR WALDEN, CA - (NT AUG 132.76
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 09/20/16 10/04/16 44678 = TROY & LAVENIA HASKETT MTG3 SR WALOEN, CA - INT SEP 132.76
Woodbridge Mortgage Invastment Fund 3, LLC 1694942992 10/25/16 12/27/16 46415 = TROY & LAVENIA HASKETT MTG3 SR WALDEN, CA - (NT OCT 132.76
Woodbridge Mortgage Investment Fund 3, L1¢ 1894942992 11/15/16 12/27/16 48138 TROY & LAVENIA HASKETT MTG3 SR WALDEN, CA- INT NOV 132,76
Woodbridge Mertgsge investment Fund 3, LLC 1894942992 12/13/16 03/23/17 49766 TROY & LAVENIA HASKETT MTG3 SR WALDEN, CA + INT DEC 132,76
Woodbridge Mortgage tnvestment Fund 3, (£¢ 1894942992 01/17/17 02/03/17 $1542. TROY & LAVENIA HASKETT MTG3 SR WALDEN, CA + iNT JAN 132.76
Woodbridge Mortgage tnvestrnent Fund 3, ULC 1694942992 02/16/17 05/01/37 $3129 TROY & LAVENIA HASKETT MTG3 SR WALDEN, CA - INT FEB 132.76
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 03/21/17 «05/01/17, «$4684 0«=—- TROY & LAVENIA HASKETT MTG3 SR WALDEN, CA - INT MAR 132.76
Woodbridge Mortgage Investment Fund 3, LLC 1a94942992 04/18/17 05/01/37 $6188 TROY & LAVENIA HASKETT MTG3 SR WALDEN, CA - INT APR 132.76
Woodbridge Mortgege (Investment Fund 3, LLC 1a94942992 05/16/17 08/29/17 «57707 «= TROY & LAVENIA HASKETT MITG3 SR WALDEN, CA - INT MAY 132,76
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 06/20/27 08/29/17 59187 =TROY & LAVENIA HASKETT MTG3 SR WALDEN, CA - [NT JUN 132.76
Woodbridge Mortgage tnvestment Fund 3, LLC 1994942992 07/18/17 08/29/17 60588 ROY & LAVENIA HASKETT MTG3 SR WALDEN, CA - INT JUL 132.76
Woodbridge Mortgage tnvestment Fund 3, LLC 1894942592 08/02/17 11/10/17 60816 TROY & LAVENIA HASKETT MTG3 SR WALDEN, CA - INT AUG 3 DAYS 13.28

$1,659.50
——_ ae
